DETAILED ACTION
Claims 1-15 are pending. Claims 1, 6, 8 and 9 are amended. 

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 09/29/2022 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112(b), is withdrawn in view of Applicant’s amendment filed 04/19/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by IDA [US Patent Application Publication 2016/0252448 A1].
Regarding claim 1, IDA teaches a method for diagnosing a lubricant containing an additive, which is executed by an information processing apparatus including an input device, a processing device, a storage device, and an output device (control unit, EEPROM, etc. 0031 – 0032), the method comprising: 
a diagnosis of a deterioration (lubrication deterioration sensor determines a deterioration degree of the lubricant - 0028); and 
a diagnosis of a contamination (lubricant is often contaminated with impurities – 0028), wherein chromaticity information of the lubricant which is a diagnosis target is obtained from the input device, 
the chromaticity information (color information – 0030) being obtained by an optical sensor (detection light is emitted and detected - 0029), 
the storage device stores a deterioration curve of the lubricant which is the diagnosis target (calibration of the measurement range of the detection value – 0033) (store threshold values - 0044), 
the deterioration curve being determined in advance regarding a transition in a chromaticity coordinate caused by a deterioration (perform a calibration process onto an initial detection value in order to maintain an accuracy of detection values – 0033), and a chromaticity coordinate corresponding to a limit contamination level determined in advance using a contaminated lubricant (calibration process performed - 0040), and 
in the diagnosis of the contamination of the lubricant, 
the processing device obtains a chromaticity coordinate of the lubricant, which is the diagnosis target, from the chromaticity information (brightness and maximum color difference values  - 0041, 0042), and uses a relative contamination level which is obtained from a distance of the chromaticity coordinate of the lubricant, which is the diagnosis target (figures 4 and 5 - 0039-0042), from the deterioration curve and a distance of the chromaticity coordinate corresponding to the limit contamination level from the deterioration curve (brightness and a maximum color-component difference  - 0039), wherein the obtained chromaticity coordinate of the lubricant is compared to a threshold value for a contamination level of the lubricant on the chromaticity coordinate to determine the contamination (determine deterioration state of the lubricant based on the comparison between the brightness of the lubricant calculated from the detection value and the oil deterioration threshold value – 0041, maximum color difference is considered “chromaticity coordinate” as claimed – 0042, 0043).

Regarding claim 2, IDA teaches in the diagnosis of the deterioration of the lubricant, a concentration of the additive (additive, antioxidant – 0039, 0048, 0057) contained in the lubricant which is the diagnosis target is quantified based on the chromaticity coordinate of the lubricant which is the diagnosis target, and a correlation obtained in advance, and the diagnosis of the contamination is performed before the diagnosis of the deterioration (0038-0043).

Regarding claim 3, IDA teaches in the diagnosis of the deterioration of the lubricant, a chromaticity coordinate of a limit deterioration level is determined in advance with respect to the deterioration curve, and a relative deterioration level, which is obtained from the chromaticity coordinate of the lubricant which is the diagnosis target and the chromaticity coordinate of the limit deterioration level, is used (calibration process performed – 0040, 0033) (0038-0043).

Regarding claim 4, IDA teaches the lubricant which is the diagnosis target is a lubricant that is used in a gearbox of a wind turbine (wind generator - 0080), and when a state where the relative contamination level of the lubricant which is the diagnosis target is one or greater continues for a predetermined period, and a correlation factor between a transition in the relative contamination level for the predetermined period and a transition in an output of the wind turbine is below a correlation factor determined in advance, it is diagnosed that the lubricant which is the diagnosis target is in an abnormal contamination state (threshold values - 0039-0048), and a diagnosis result is notified by the output device (display LED - 0035).

Regarding claim 5, IDA teaches the chromaticity coordinate of the lubricant which is the diagnosis target, the chromaticity coordinate being obtained by measurement using the optical sensor (0030), is a chromaticity coordinate in an RGB coordinate system (0041-0042).

Regarding claim 6, IDA teaches a system of monitoring a lubricant that is supplied to a drive unit of a rotary machine (rotary motor - 0080), the system comprising: 
an optical sensor that measures data regarding a chromaticity of the lubricant (optical sensor unit - 0030); an input device; a processing device; a storage device; and an output device (control unit, EEPROM, etc. 0031 – 0032), wherein 
the processing device quantifies a contamination level and a deterioration level of the lubricant which is a monitoring target (figure 4 and 5 – 0037-0038) based on a relationship, which is obtained in advance, between a concentration of an additive contained in a lubricant having a different degree of deterioration and a chromaticity coordinate of the lubricant having the different degree of deterioration (threshold values - 0039-0048), 
the chromaticity coordinate being obtained by the optical sensor (detection light is emitted and detected - 0029), and a deterioration curve of the lubricant which is the monitoring target (perform a calibration process onto an initial detection value in order to maintain an accuracy of detection values – 0033), and wherein the processing device compares the obtained chromaticity coordinate of the lubricant is compared to a threshold value for a contamination level of the lubricant on the chromaticity coordinate to determine the contamination (determine deterioration state of the lubricant based on the comparison between the brightness of the lubricant calculated from the detection value and the oil deterioration threshold value – 0041, maximum color difference is considered “chromaticity coordinate” as claimed – 0042, 0043).

Regarding claim 8, IDA teaches a method for diagnosing a lubricant, which is executed by an information processing apparatus including an input device, a processing device, a storage device, and an output device (control unit, EEPROM, etc. 0031 – 0032), the method comprising: 
preparing data of a deterioration curve which indicates a transition in a chromaticity of the lubricant on a chromaticity coordinate as the lubricant deteriorates (perform a calibration process onto an initial detection value in order to maintain an accuracy of detection values – 0033); 
preparing data of a contamination level threshold curve which indicates a threshold value for a contamination level of the lubricant on the chromaticity coordinate by the chromaticity of the lubricant (threshold values - 0039-0048); 
obtaining chromaticity information of the lubricant (color information – 0030) which is a diagnosis target to specify a position on the chromaticity coordinate, the chromaticity information being optically measured (detection light is emitted and detected - 0029); and 
deriving a relative contamination level of the lubricant from a positional relationship between the position of the chromaticity information of the lubricant which is the diagnosis target on the chromaticity coordinate (brightness and maximum color difference values  - 0041, 0042) , the deterioration curve, and the contamination level threshold curve (figures 4 and 5 - 0039-0042) (brightness and a maximum color-component difference  - 0039) wherein the processing device compares the obtained chromaticity coordinate of the lubricant is compared to a threshold value for a contamination level of the lubricant on the chromaticity coordinate to determine the contamination (determine deterioration state of the lubricant based on the comparison between the brightness of the lubricant calculated from the detection value and the oil deterioration threshold value – 0041, maximum color difference is considered “chromaticity coordinate” as claimed – 0042, 0043).

Regarding claim 9, IDA teaches the chromaticity coordinate is a two-dimensional coordinate based on an MCD and a ΔE (maximum difference color, brightness - 0041-0042).

Regarding claim 13, IDA teaches the contamination level threshold curve is positioned closer to a side, on which the ΔE is small, than the deterioration curve (maximum difference color, brightness - 0041-0042).

Regarding claim 14, IDA teaches the data of the deterioration curve is prepared by optically measuring a sample that is obtained by performing a test on the lubricant, the test being performed under the same reaction condition and with only a reaction time changed (threshold values - 0039-0048).

Regarding claim 15, IDA teaches the data of the contamination level threshold curve is prepared by optically measuring a plurality of samples having different deterioration levels and different contamination levels (threshold values - 0039-0048).

Allowable Subject Matter
Claims 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.

Applicant argues that IDA does not disclose “wherein the obtained chromaticity coordinate of the lubricant is compared to a threshold value for a contamination level of the lubricant on the chromaticity coordinate to determine the contamination" as recited in claim 1 (see page 11, third paragraph of the response).

In response, the Examiner respectfully disagrees and indicates IDA teaches the obtained chromaticity coordinate of the lubricant is compared to a threshold value for a contamination level of the lubricant on the chromaticity coordinate to determine the contamination (determine deterioration state of the lubricant based on the comparison between the brightness of the lubricant calculated from the detection value and the oil deterioration threshold value – 0041, maximum color difference is considered “chromaticity coordinate” as claimed – 0042, 0043).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHINODA (US Patent Application Publication 2018/0003618 A1) discloses a method for managing lubricant oil and predicting life of lubricant oil;
Honda et al. (US Patent Application Publication 2012/0086942 A1) discloses a an oil state monitoring method and device to monitor the state of degradation of oil used in machinery or equipment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857